STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF       LOUISIANA                                                       NO.   2021       KW    1349

VERSUS


MARLON          R.    CARTER                                                 DECEMBER             30,       2021




In    Re:             Marlon       Romaine     Carter,       applying       for      supervisory writs,
                      19th      Judicial          District       Court,     Parish         of        East    Baton
                      Rouge,     No.    04- 15- 0006.




BEFORE:               WHIPPLE,      C. J.,     GUIDRY      AND     PENZATO,      JJ.


        WRIT          GRANTED.           The      district         court    is       ordered         to     act    on

relator'         s    Motion       to    Correct      an     Illegal        Sentence,           filed       August
19,    2021,          on   or    before      February        15,    2022.        A    copy      of    the    trial
court'      s        action      shall       be     filed     in     this     court          on      or     before
February 25,               2022.


                                                        VGW
                                                        JMG
                                                        AHP




COURT       OF APPEAL,           FIRST     CIRCUIT




        DE*          TttfERK       OF   COURT
                     FOR   THE     COURT